Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The new language of base claim 17 is not clear because it is not clear how the free end of the outer stent section faces away from the free second end of the inner stent section; see the last two lines of claim 17.  It is not clear what can be considered to be a “face” of the outer section or how it faces away from the inner section free end.  It is noted that the new 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 17-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Salaheih et al (US 2006/0058872; hereafter referred to as SH).  SH anticipates the claim language where:
Mapping claim 17, the prosthetic heart valve as claimed is the apparatus (10) of SH (see Figures 1A, 3, and 11A-13E as well as paragraphs 97-112);
The stent as claimed is the anchor (30);
The outer stent section as claimed is seen in Figure 11A (top section), 11B (top or bottom section), and 12E (outer overlapping section) where the first free end is the top end of Figure 11B;
The inner stent section as claimed is the middle and bottom sections shown, for example where the second free end is at the bottom end of stents shown in Figures 11B and 12E;
The annulus section as claimed is the section between the proximal and distal ends that contains the first row of diamond-shaped cells as can be seen in Figure 11B, for example (see the annotated version of Figure 12E below);
The second annular row of diamond-shaped cells as claimed is one of the rows of cells in middle section Figures 11B and 12E;
The expanded configuration as claimed is shown in Figures 12E, 13B, and 13C and paragraphs 107-112;
The collapsed configuration as claimed is shown in Figures 1A, 11B and 13D;
The valve assembly as claimed is the assembly (20);
The collapsed configuration as claimed is shown in Figure 11B, for example, where the inner stent section is not disposed radially inward of the outer stent section;
The expanded use configuration as claimed is shown in Figures 12E and 13B and at least a portion of the inner stent section is disposed radially inward of the outer stent section with respect to the longitudinal axis, and
The annulus overlaps with the valve assembly as shown best in Figure 12E and described in paragraph 55 due to the fact that valve (20) is coupled with the anchor (30) at posts (32).

    PNG
    media_image1.png
    308
    604
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    899
    626
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    560
    420
    media_image3.png
    Greyscale
                                                 
    PNG
    media_image4.png
    441
    668
    media_image4.png
    Greyscale
               
    PNG
    media_image5.png
    173
    231
    media_image5.png
    Greyscale



	
Regarding claim 19, the free end is the bottom of the middle section as best seen in Figure 12E.
Allowable Subject Matter
Claims 2-4 and 6-16 are allowed over the prior art of record.

Response to Arguments
Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive with regard to the rejection of claims 17-19. The newly presented arguments are not persuasive because the new limitations are read on by what is disclosed by SH; see the annotated version of Figure 12E and the new Section 112(b) rejection.  In particular, the Applicant argues that the free first end of the outer stent section face towards the free second end.  The Examiner respectfully disagrees and asserts that the claims can reasonably interpreted as showing the free first end facing away from the free second end.  
Conclusion

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL B PREBILIC/Primary Examiner, Art Unit 3774